DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.  Claims 1-12 and 14-20 are pending.

		
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notching and severing, perforation or trimming of the component or of the semi-finished part in one 
-Examiner notes the cutting tool 10 does not perform the notching as provided in the specification in Paragraph 0040. This paragraph specifically provides a stamping tool, not shown provides the notch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

-Regarding claim 17 “notching and severing, perforation or trimming of the component or of the semi-finished part in one working step”. Examiner notes that while the functional limitation has been provided for, there does not appear to be an association to the structural elements and how these steps are performed. Paragraphs 0040 and paragraphs 0044 still provide for two separate structures in two separate steps to create the notch, then perforation/severing. What structural elements are associated to perform one working step?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
-Regarding claim 17 the language provides “notching and severing, perforation or trimming of the component or of the semi-finished part in one working step”. Examiner notes Paragraph 0040 provides “notching of the component 1 is performed on the first surface 3, coated with the first surface coating 5, so as to obtain a notch 8. The notching may be performed by means of a suitable tool, in particular by means of a stamping tool”.  Paragraph 0044 however appears to contradict the claim language by providing “In a subsequent step, severing, perforation or trimming of the component is performed, for example by means of a mechanical cutting tool 10, along the notch 8 and for example in the notching direction K in figure 1. As a cutting tool 10, use may be made of all possible mechanical cutting tools, for example a rotary cutting tool, a shearing cutting tool, a notch fracture cutting tool, punching tool or guillotine blade, which permits severing, perforation or trimming of the component 1 with the desired shape. In the example illustrated here, a punching tool is used to produce a cylindrical aperture in the component 1. The resulting component 1 has the first surface coating 5 over a large partial region of the punched hole 11. Only in a small section of the punched hole are the surfaces of the main body 9 exposed. The function introduced by the first surface coating 5 is thus maintained even in the resulting component 1, and can even be extended to the cut regions in the component 1”. The specification appears to only provide support for two different tools, one capable of creating notches in the first and second surface, and a second tool, in a second step for severing, perforating or trimming the component. The amendments to the specification and drawings do not how the structure of two different cutting devices, work in combination to perform one working step. How does the stamping tool, which is separate from the cutting tool perform one working step recited in claim 17?

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S. Patent No. 6,966,208) in view of Tatsuo (JP2009234016) in view of Kohama et al. (U.S. Patent No. 4,660,401) in view of Steidinger (U.S. Patent No. 5,211,096).
Regarding claim 1, Collins teaches a method for machining and/or producing a component, comprising providing a component or a semi-finished part (31) which has a main body (10) with a first surface (X1) and with a first surface coating (32) provided on the first surface, notching the component or the semi-finished part on the first surface coated with the first surface coating (33), wherein at least a part of the first surface coating which is notched in the process is maintained (X3) along notch surfaces (See annotated Figure 3 below; Examiner notes the first surface coating is maintained as it curves into weak point (35)).

    PNG
    media_image1.png
    571
    739
    media_image1.png
    Greyscale

Collins does not provide a layer thickness of the first surface coating along the notch surfaces amounts to between at least 20 percent and at least 30 percent of the layer thickness of the first surface coating on a first surface of the component or of the semi-finished part.
Tatsuo teaches it is old and well known in the art of press working to provide a thin metal plate (31) with a first surface coating (37) (Figure 4a), wherein a notch (40 is created via punch (36) (Figures 4b and 4c) and wherein provide a layer thickness of the first surface coating along the notch surfaces amounts to between at least 20 percent and at least 30 percent of the layer thickness of the first surface coating on a first surface of the component or of the semi-finished part (Figure 4d and Paragraphs 0026-0028; Examiner notes the layer thickness of the first surface coating 37 has an initial thickness T1 at 100%, and as the recess (40) is formed, the thickness is reduced to T2 as surface coating is pulled in, and eventually reduced to 0%).

    PNG
    media_image2.png
    219
    612
    media_image2.png
    Greyscale

Collins in view of Tatsuo discloses the claimed invention except for the first surface coating along the notch surfaces amounts to between at least 20 percent and at least 30 percent of the layer thickness of the first surface coating.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the layer thickness of a first surface coating between 20 and 30% of the layer thickness of the first surface coating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Collins does not provide perforating the component or the semi-finished part along the notch.
Kohama teaches it is old and well known in the art of notching to provide a notching element (101) with top and bottom notching elements (102, 103, 116, 117) to notch work piece (129), wherein the work piece is then severed along the notched work piece via a blade (106) (Figures 1 and 2; Col. 16, Lines 4-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Collins to incorporate the teachings of 

Collins in view of Kohama does not provide perforating the component or semi-finished part along the notch.
Steidinger teaches it is old and well known in the art of cutting tools to incorporate a cutting device, having a cutting blade (14) that allows for both cutting completely through a workpiece, or perforating a workpiece (Figure 2; Col. 2, Lines 1-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Collins to incorporate the teachings of Steidinger to provide a blade that allows for multiple types of cuts, including perforation. In doing so, it allows for a variety of work pieces to be cut, as desired by the user Col. 2, Lines 8-15).
Regarding claim 2, the modified device of Collins does not provide wherein the perforating is performed using a mechanical cutting process.
Steifinger teaches wherein the severing via a blade (14) is a mechanical cutting process (Figure 2; Col. 2, Lines 1-15).See obvious rationale of claim 1 above for reasons to combine.


Regarding claim 4, the modified device of Collins wherein the notching on the first surface coated with the first surface coating and/or on the second surface coated with the second surface coating is performed to a depth of less than half of the thickness of the main body (Collins Figure 3; Examiner notes the notch must be at least less than half, as there remains a weakened portion between the two notches)
Regarding claim 5, the modified device of Collins teaches wherein the notching is performed symmetrically in a notching direction (Collins Figure 1b).
Regarding claim 6, the modified device of Collins teaches wherein the notching is performed by means of stamping (Collins Figure 1b and 3; Examiner notes stamping merely requires “to put a mark on an object either by printing on it or pushing into it with a small tool” (provided by dictionary.cambridge.org) wherein the notch is formed by the indenting tools 19 and 20, but is not entirely cut through)
Regarding claim 7, the modified device of Collins teaches wherein the notching is performed symmetrically on the first surface coated with the first surface coating and on the second surface coated with the second surface coating (Collins Figure 1b and Figure 3.


Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S. Patent No. 6,966,208) in view of Tatsuo (JP2009234016) in view of Kohama et al. (U.S. Patent No. 4,660,401) in view of Steidinger (U.S. Patent No. 5,211,096) as applied to claims 1-7 above, and further in view of Iwaya (U.S. Patent No. 6,503,639)
Regarding claims 8, 9 and 19 the modified device of Collins does not provide wherein the first and/or second surface coating is selected from at least one zinc layer, 
Iwaya teaches it is old and well known in the art of press forming to provide a metal work piece (W) having a zinc coating with a thickness of 1.2mm (Col. 4, Lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Collins to incorporate the teachings of Iwaya to provide a zinc coated work piece with a specific thickness. Doing so provides a high tensile strength work piece (Co. 4, Lines 1-2).

Claims 10, 11, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S. Patent No. 6,966,208) in view of Tatsuo (JP2009234016) in view of Kohama et al. (U.S. Patent No. 4,660,401) in view of Steidinger (U.S. Patent No. 5,211,096) in view of Iwaya (U.S. Patent No. 6,503,639) as applied to claims 1-9 above, and further in view of Kwak (U. S. Patent Pub. No. 2010/0285333).
Regarding claims 10 and 20, the modified device of Collins does not provide wherein a layer thickness of the first surface coating DOb 1 and/or a layer thickness of the second surface coating DOb2 amounts to at most 20 pm; or wherein a layer thickness of the first surface coating (DObi) and/or a layer thickness of the second surface coating (DOb2) amounts to at most 15 pm.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Collins to incorporate the teachings of Kwak to provide a zinc layer of 1.4-5 micrometers. Doing so provides a coated work piece with good sealer adhesion and corrosion resistance (Paragraph 0008).

Regarding claim 11 Collins does not provide a layer thickness of the second surface coating along the notch surfaces amounts to between at least 20% and at least 30%, of the layer thickness of the second surface coating on second surface of the component (DOb2) or of the semi-finished part.
Tatsuo teaches it is old and well known in the art of press working to provide a thin metal plate (31) with a first surface coating (37) (Figure 4a), wherein a notch (40 is created via punch (36) (Figures 4b and 4c) and wherein provide a layer thickness of the first surface coating along the notch surfaces amounts to between at least 20 percent and at least 30 percent of the layer thickness of the first surface coating on a first surface of the component or of the semi-finished part (Figure 4d and Paragraphs 0026-0028; Examiner notes the layer thickness of the first surface coating 37 has an initial thickness T1 at 100%, and as the recess (40) is formed, the thickness is reduced to T2 as surface coating is pulled in, and eventually reduced to 0%).

    PNG
    media_image2.png
    219
    612
    media_image2.png
    Greyscale

Collins in view of Tatsuo discloses the claimed invention except for the layer thickness of the second surface coating along the notch surfaces amounts to between at least 20% and at least 30%, of the layer thickness of the second surface coating.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the layer thickness of a second surface coating between 20 and 30% of the layer thickness of the second surface coating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claim 12, the modified device of Collins provides wherein the layer thickness of the first surface coating along the notch surfaces and/or the layer thickness of the second surface coating along the notch surfaces defines a gradient (Tatsuo See annotated Figure 4 of claim 1 above; Examiner notes the gradient to be the decrease in thickness from the outer surface of the layer to the inner surface created by the notch ranging from T1-T2).
Regarding claim 14, the modified device of Collins provides a component produced in accordance with a method as claimed in claim 12 (Collins Figure 3 and Tatsuo Figures 4a-4d)
Regarding claim 15, the modified device of Collins wherein at least a part of the first surface coating or of the second surface coating is maintained along notch surfaces (Collins Figure 3 and Tatsuo Figure 4d; Examiner notes the surface coating is maintained from T1-T2).
Regarding claim 16, the modified device of Collins provides a device for carrying out the method as claimed in claim 12 (Examiner notes the device is provided for in claims 1-11 above).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collins Collins (U.S. Patent No. 6,966,208) in view of Tatsuo (JP2009234016) in view of Kohama et al. (U.S. Patent No. 4,660,401) in view of Steidinger (U.S. Patent No. 5,211,096) as applied to claims 1-3 above, and further in view of Smith (U.S. Patent No. 8,919,169).
Regarding claim 18, the modified device of Collins does not provide wherein the notching on the first surface coated with the first surface coating and/or on the second surface coated with the second surface coating is performed to a depth of 10 to 40% of the thickness of the main body DG.
Smith teaches it is old and well known in the art of trimming to incorporate a notch (28) wherein one third or two thirds of the total thickness of the workpiece remains (Figure 5; Col. 3, Lines 21-31); Examiner notes that 33-66 percent of the thickness remains, and the notch has removed a depth of 34-67 percent of the thickness, within the range of 10-40%).


Claimed Subject Matter
It is to be noted that claim 17 has not been rejected over prior art.  It may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/ 06/04/2021Examiner, Art Unit 3724